Name: Commission Regulation (EEC) No 3901/90 of 19 December 1990 fixing the amount of the flat-rate premium for certain fishery products during the 1991 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 90 Official Journal of the European Communities No L 371 /25 COMMISSION REGULATION (EEC) No 3901/90 of 19 December 1990 fixing the amount of the flat-rate premium for certain fishery products during the 1991 fishing year the amount of the premium should be fixed for the 1991 fishing year as shown below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 2886/89 0, Having regard to Commission Regulation (EEC) No 4176/88 of 28 December 1988 laying down detailed rules for the grant of a flat-rate aid for certain fishery products (3), and in particular Article 1 1 thereof, Whereas the premium should encourage the producers' organizations to prevent the destruction of products withdrawn from the market ; Whereas the amount of the premium must be fixed in such as way as to take account of the interdependence of the markets concerned and of the need to prevent distortion of competition ; Whereas the amount of the premium may not exceed 50 % of the level referred to in Article 14b (1 ) (a) of Regulation (EEC) No 3796/81 or exceed the technical costs of processing and storage recorded during the previous fishing year, the highest costs being disregarded ; Whereas, on the basis of the information concerning the technical costs of processing recorded in the Community, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1991 fishing year, the amount of the flat-rate premium for the products listed in Annex VI to Regulation (EEC) No 3796/81 shall be as follows : (a) freezing and storage of products, whole, gutted with head, or cut : ECU 80/tonne (b) filleting, freezing and storage : ECU 142/tonne 2. Member States shall reduce the abovementioned amounts to the appropriate extent where the limit of 50 % of the level referred to in Article 14b (1 ) (a) of Regulation (EEC) No 3796/81 is exceeded. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990. For the Commission Manuel MARÃ N Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 282, 2. 10 . 1989, p . 1 . (3) OJ No L 367, 31 . 12. 1988, p. 63 .